Citation Nr: 0018127	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the period November 15, 1993, to September 18, 
1995.

2.  Entitlement to a disability rating in excess of 50 
percent from November 1, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from December 1974 to August 
1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's depressive disorder was seriously disabling for 
the period November 15, 1993, to September 18, 1995, and from 
November 1, 1995, so as to prevent her from working and 
interacting socially.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
depressive disorder for the period November 15, 1993, to 
September 18, 1995, and from November 1, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

During the pendency of this appeal, the schedular criteria 
pertaining to mental disabilities has changed.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  The rule in Karnas v. 
Derwinski does not apply to case law but only to changes in 
statutes or regulations.  Brewer v. West, 11 Vet. App. 228 
(1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria provide for a 50 
percent evaluation where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130 (1999).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130 (1999)  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In a rating decision dated in August 1994, the RO established 
service connection for multiple sclerosis, evaluated as 30 
percent disabling, effective November 15, 1993.  At that time 
the RO denied entitlement to service connection for 
depression; the veteran perfected an appeal with respect to 
the denial of service connection.  In a rating decision dated 
in July 1995, the RO granted service connection for a 
depressive disorder, not otherwise specified, and assigned a 
10 percent evaluation, effective November 15, 1993.  In 
October the RO received the veteran's claim of entitlement to 
a temporary total disability evaluation for depressive 
disorder pursuant to 38 C.F.R. § 4.29 (1999), and, in a 
statement dated in November 1995, the veteran's 
representative expressed disagreement with the initial 10 
percent schedular rating assigned to the veteran's 
psychiatric disability.  In a rating decision dated in 
January 1996, the RO amended the rating assigned to a 
depressive disorder from 10 percent to 30 percent, effective 
November 15, 1993 to September 18, 1995, and from November 1, 
1995.  In the interim the RO assigned a 100 percent 
evaluation pursuant to 38 C.F.R. § 4.29.  Finally, in 
December 1997, the RO amended the veteran's award based on a 
depressive disorder to reflect assignment of a 50 percent 
rating beginning November 1, 1995.  

In a decision dated in May 1999, the Board remanded the issue 
of entitlement to more than 30 and 50 percent ratings, 
respectively, for the veteran's depressive disorder, in order 
to obtain a VA examination opinion.

The veteran appeared for VA psychiatric examination in March 
2000.  The VA examiner cited review of the veteran's claims 
file, as well as a social and industrial survey also 
conducted in March 2000.  The report of social and industrial 
survey concludes that the veteran continued to experience 
increasingly incapacitating affective and physical symptoms 
and remained an isolated individual, with deep depressions, 
wild mood swings, increasing confusion, and paranoid 
concerns.  The social and industrial survey further notes 
increasing deficits in insight and judgment and questionable 
reality testing.  The interviewer noted that the veteran had 
kept her pets locked in her car, with the air conditioning 
on, during the interview, and that she displayed signs of 
paranoia.

The March 2000 VA examiner noted that the veteran was unable 
to provide a focused history at the time of examination and 
that her was scattered, labile, and somewhat pressured.  The 
veteran related that her periods of depression were at their 
worst in late 1993, when she first obtained her diagnosis of 
multiple sclerosis.  The veteran stated that all she wanted 
was to die.  The March 2000 examiner cited neuropsychologic 
testing completed in January 2000, which revealed moderate-
to-severe emotional lability and cognitive decline, related 
to multiple sclerosis.

The March 2000 examiner noted that the veteran's immediate, 
remote and recent memories were poor.  The veteran was fully 
oriented.  Her speech was described as rapid, pressured, and 
emotional.  The examiner noted that the veteran was without 
suicidal or homicidal ideation, and there was no evidence of 
delusions, ideas of reference or feelings or unreality.  The 
veteran's concentration was impaired.  She reported she was 
in a "rotten mood."  Her judgment was intact.  The 
diagnosis was mood disorder due to multiple sclerosis and a 
GAF of 45 was assigned.  The examiner then set out a relevant 
chronology and concluded that evidence showed the veteran was 
functioning at a seriously impaired level at least as early 
as June 1995.  The March 2000 examiner took note of the 
veteran's report of most debilitating psychologic functioning 
right after being confronted with her diagnosis of multiple 
sclerosis and the VA concluded it was likely that the 
veteran's mood disorder was at the level of serious in 
October 1993 or within weeks thereafter.  The examiner noted 
other assigned GAF's and findings in the record and commented 
that the veteran's condition had been relatively consistent 
from shortly after her diagnosis of multiple sclerosis in 
November 1993 to date and may be described during such period 
of time as serious, with GAFs in the range of 41-50.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, as in this case, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  All actions requested in the Board's May 1999 
remand have been accomplished, to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In the instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board finds extremely probative the opinion offered by 
the March 2000 VA examiner.  Upon review of the claims file 
that examiner concluded that the veteran's service-connected 
depressive disorder had been of a consistent degree of 
severity since late 1993.  To support such conclusion the 
examiner noted GAF scores consistently in the 41-to-50 range, 
indicative of serious impairment and defined by 
manifestations such as an inability to work.  See DSM-IV and 
Carpenter, supra.  The social and industrial survey report 
also indicates a serious degree of impairment, with 
manifestations such as some suggested impairment in reality 
testing, serious emotional lability and increasing confusion.  

Under the pre-November 7, 1996, mental disorders criteria, a 
100 percent evaluation is warranted where a veteran is 
demonstrably unable to maintain employment due to psychiatric 
disability, or where one is isolated in the community by 
virtue of psychiatric disability.  The Court, in Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) held that the 100 percent 
criterion under 38 C.F.R. § 4.130, "are each independent 
bases for granting a 100 percent rating."  Thus, consistent 
with the Court's holding in Johnson, supra, the Board 
concludes that the overall picture in this case is one where 
the veteran's symptomatology has been so severe throughout 
the appeal period as to render her totally unable to 
establish or maintain industrial relationships and unable to 
obtain or retain employment.  

The Board notes that there is some evidence against the 
veteran's claim, including the report of a VA examination in 
February 1995 when the veteran was assessed as having a GAF 
of 61, and outpatient treatment records dated later in 1995, 
showing that she reported spending six to seven hours per day 
performing household chores and also performed volunteer 
work.  However, the examiner conducting the February 1995 
examination also reported that the veteran could not work, 
and the VA outpatient treatment records even in 1995, contain 
opinions that the veteran's mental disorder prevented her 
from working.  The Board concludes that the evidence is at 
least in equipoise.  Accordingly, resolving reasonable doubt, 
the veteran's appeal is allowed and a 100 percent evaluation 
is assigned for the period November 15, 1993, to September 
18, 1995, and from November 1, 1995.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.

The veteran has been advised of the laws and regulations 
pertinent to disability evaluation to include those relevant 
to mental disorders.  She has also been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  Finally, the Board has 
considered all the evidence of record, consistent with the 
Court's decision in Fenderson, and, the disposition herein 
represents a complete grant of the benefits sought.



ORDER

A 100 percent disability rating for a depressive disorder is 
warranted for the period November 15, 1993, to September 18, 
1995, and from November 1, 1995, subject to 

the laws and regulations governing the payment of monetary 
awards.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

